By the Court.
Each of these cases is an appeal from the decision of an appellate division of the district courts ordering a new trial of a case reported for its decision. That was *326not a final decision of the Appellate Division from which alone an appeal lies to this court. Such new trial must be had before the case can be brought here. G. L. (Ter. Ed.) c. 231, § 109. Real Property Co. Inc. v. Pitt, 230 Mass. 526. Demers v. Scaramella, 252 Mass. 430. Beacon Tool & Machinery Co. v. National Products Manuf. Co. 252 Mass. 88, 91.
In each case the entry may be

Appeal dismissed.